 
Exhibit 10.3
 
NOTE: PORTIONS OF THIS EXHIBIT INDICATED BY “[****]” ARE SUBJECT TO A
CONFIDENTIAL TREATMENT REQUEST, AND HAVE BEEN OMITTED FROM THIS EXHIBIT.
COMPLETE, UNREDACTED COPIES OF THIS EXHIBIT HAVE BEEN FILED WITH THE SECURITIES
AND EXCHANGE COMMISSION AS PART OF THIS COMPANY’S CONFIDENTIAL TREATMENT
REQUEST.


Purchase Contract of Wind Turbine
Generator System


Designation: 1.0MW Wind Turbine Generator System
 
Model: GCN1000       
 
Contract Number: GCN200909-GH-01


Buyer: Shenzhen Guohan Investment (Group) Co., Ltd.
 
Seller: Wuhan Guoce Nordic New Energy Co., Ltd.


December 1, 2009

 
- 1 -

--------------------------------------------------------------------------------

 

Contract Number: GCN200909-GH-01
Contracting parties:
Party A (hereinafter referred to as Buyer): Shenzhen Guohan Investment (Group)
Co., Ltd.

Party B (hereinafter referred to as Seller): Wuhan Guoce Nordic New Energy Co.,
Ltd.
The Buyer and Seller have reached agreement and agreed to sign the Contract in
accordance with the following articles.


1
Definitions

The terms used in this document and in the appendix are hereby defined.
1.1
“Buyer” refers to Shenzhen Guohan Investment (Group) Co., Ltd., including the
legal representative, successor and assignee of the legal person.

1.2
“Seller” refers to Wuhan Guoce Nordic New Energy Co., Ltd., including the legal
representative, successor and assignee of the legal person.

1.3
“Contract” refers to this document and all parts of its appendix. Including the
amendments and supplementations by both parties in accordance with the contract
provisions.

1.4
“Contract Price” refers to the part specified in Chapter 4 herein.

1.5
“Effective Date” refers to the effective date of the contract specified in
Chapter 18 herein.

1.6
“Technical Materials” refers to documents (including drawings, various captions,
standards and various kinds of software) related to the design, manufacture,
supervision, inspection, installation, debugging, acceptance and performance
acceptance test and technical instruction concerning the contractual equipment
and the wind farm, and files applied to the correct running and maintenance of
the contractual wind farm.

1.7
“Contractual Equipments” refers to the machines, device, materials, things,
special tools, spare parts and all other things that are to be supplied by the
seller in accordance with the contract.

1.8
“Performance Acceptance Test” refers to the test to be made in accordance with
the requirements of Appendix 1 herein for checking the guaranteed performance
value specified in Technical Specification of the contract.


 
- 2 -

--------------------------------------------------------------------------------

 
 
1.9
“Preliminary acceptance” indicates the buyer’s acceptance of each set of
contractual equipments after the results of performance acceptance test
demonstrate that the contractual equipments satisfy the guarantee values as
specified in Appendix 1 of this contract.

1.10
“Quality guarantee period” refers to two years after signing the preliminary
acceptance certificate of each set of contractual equipments.

1.11
“Final acceptance” means the acceptance after each set completing the quality
guarantee period.

1.12
“Day, Month and Year” refers to the day, month and year by Gregorian calendar;
“Day” refers to 24 hours; “Week” refers to 7 days; “Year” refers to 365 days.

1.13           “Contracted wind farm” indicates Haladaokou Wind Farm.
1.14
“Technical Service” refers to such all-through services as relevant technical
instructions, technical cooperation and technical trainings for the engineering
design, equipment construction supervision, inspection, earthwork, installation,
debugging, acceptance, performance acceptance test, running and maintenance
related to the contractual equipments supplied by the seller.

1.15
“Site” refers to the site of the wind farm, where the contractual equipments for
the buyer will be located.

1.16
“Spare parts” mean the standby parts and components supplied by the seller under
this contract for keeping normal operation and maintenance of the Wind Turbine
Generator System. See Appendix 10 for the list of spare parts.

1.17
“Trial run” indicates the system or equipments of the Wind Turbine Generator
System running at the stage of commissioning and trial run of wind farm.

1.18
“Generating set” refers to a complete set of equipments composed of tower above
the ground foundation and before the bottom wiring screen, blade, generating
set, control system, electric wire and cable etc.

1.19
“Written documents” mean any manuscript, typed or printed documents with stamp
and/or signature of legal representative or the authorized person.


 
- 3 -

--------------------------------------------------------------------------------

 
 
1.20
“Sub-contractor” refers to another legal person and her/his successor and an
assignee with the approval of this legal person who is subcontracted the five
large parts within the contractual scope of supply by the seller.

1.21
“Installation” indicates site assembly of contractual equipments according to
drawings.

1.22
“Commissioning” refers to the whole process from starting to the time before
completion of performance acceptance test of the generating set.

1.23
“Equipment Defect" refers to such situations that the contractual equipment
(including parts, raw materials, castings and forgings, original parts and etc.)
fail to meet the requirements of performance and quality standard specified in
this contract as caused by design, fabrication error or ignorance of the seller.

2
Contract Object

2.1
The seller agrees to sell and the buyer agrees to buy the contractual
equipments, for use in the buyer’s wind farm.

2.2
Equipment designation, model (type) and quantities

Equipment designation: 1.0MW Wind Turbine Generator System
Equipment model (type): GCN1000
Equipment quantities: 10 sets
2.3
This equipment should be brand-new, made by mature technology, meeting the
environmental protection requirements, safe and complete, designed by specific
standard. Its performance index shall satisfy the guarantee value requirement in
Appendix 1. The process and raw materials expressly banned by the government
shall not be used.

2.4
See Appendix 1 for the compositions and technical performance description of the
contractual equipments.

2.5
See Appendix 2 for the scope of supply of the contractual equipments.

2.6
See Appendix 3 for the technical documents supplied by the seller.

2.7
See Appendix 4 for the technical training offered by the seller.

2.8
See Appendix 10 for the spare parts and special tools supplied by the seller.


 
- 4 -

--------------------------------------------------------------------------------

 

2.9
See details in Article 6 for the transportation and insurance of the contracted
under the responsibility of the seller.

3
Scope of Supply

3.1
This contract supplies the generating set above the flange face above the tower
(including fastening elements fixing the set), all electric wires and cables
from the bottom screen to the set etc. See Appendix 2 for details of the scope
of supply of this contract.

3.2
The scope of supply of this contract covers specified quantities of set
equipments, relevant technical documents, special tools, spare parts, necessary
oil medium, personnel training as well as technical scope, transportation and
insurance. However, during the implementation of the contract, if anything which
is indeed covered in the scope of supply of the seller but not included in the
list of delivery, and which is necessary for satisfying the performance
guarantee value of the contractual equipments by the technical specification, is
omitted or absent, the seller shall supplement the omitted equipments, technical
documents, special tool and spare parts at its own cost.

3.3
The scope of supply of this contract excludes the tower (including fastening
device of wire and cable), wire and cable behind bottom screen, and underground
foundation.

4
Contract Price

4.1
The total contract price is RMB 54 million Yuan (Fifty-four million Yuan in
words).

4.1.1
Price of contractual equipments

The price of each set of contractual equipments is RMB 5.4 million Yuan, so 10
sets of contractual equipments are priced RMB 54 million Yuan, which covers:
expenses of taxation and technical documents paid by the seller relating to the
equipment; expenses for transportation, insurance and packaging of contractual
equipments (inclusive of auxiliary devices) made in China from the manufacturing
factory to the seller’s factory or the buyer’s site; expenses of transportation,
loading/unloading, insurance and packaging, along with all import taxes and fees
(e.g. tariff, customs clearance fee and value-added tax etc.) of contractual
equipments (inclusive of auxiliary devices) made outside China from the
manufacturing factory to the seller’s factory.

 
- 5 -

--------------------------------------------------------------------------------

 
 
NOTE: PORTIONS OF THIS EXHIBIT INDICATED BY “[****]” ARE SUBJECT TO A
CONFIDENTIAL TREATMENT REQUEST, AND HAVE BEEN OMITTED FROM THIS EXHIBIT.
COMPLETE, UNREDACTED COPIES OF THIS EXHIBIT HAVE BEEN FILED WITH THE SECURITIES
AND EXCHANGE COMMISSION AS PART OF THIS COMPANY’S CONFIDENTIAL TREATMENT
REQUEST.
 
4.1.2
The expenses of spare parts, technical documents and technical service specified
in the appendices, and the freight and miscellaneous charges and insurance fees
of contractual equipments from the seller’s factory delivered to the buyer’s
site.

4.2
The contract price is the price according to Article 3 scope of supply and
Article 6 delivery conditions, which is a fixed price within the effective
period of this contract.

5
Payment

5.1
Currency applied in this contract is RMB.

5.2
Terms of payment: bill of exchange or telegraphic transfer.

5.3
The contract price shall be paid in accordance with the following terms:

5.3.1
Within [****] from the effective date of the contract, the buyer shall pay
[****] of the total contract price, i.e. RMB [****] Yuan (RMB [****] Yuan only),
to the seller as advance payment which shall be used for purchasing the spare
parts and materials of the contractual equipment by the seller. And the seller
shall issue formal financial receipt with corresponding amount.

5.3.2
When the manufacture progress of each set of equipment reaches [****] (namely
all the materials of “wheel hub, gear box, generator, main control cabinet, yaw
system arriving at the factory for assembly, and the blade” are complete), buyer
shall pay [****] of such equipment’s price, i.e. RMB [****] Yuan (RMB [****]
Yuan only) to the seller within [****], and the seller shall issue formal
financial receipt with corresponding amount.

5.3.3
With each set of the contractual equipment arriving at the site, the buyer shall
pay [****] of such equipment’s price, i.e. RMB [****] Yuan (RMB [****] Yuan
only), to the seller within [****] upon inspection and receipt. And the seller
shall issue formal financial receipt with corresponding amount.


 
- 6 -

--------------------------------------------------------------------------------

 
 
NOTE: PORTIONS OF THIS EXHIBIT INDICATED BY “[****]” ARE SUBJECT TO A
CONFIDENTIAL TREATMENT REQUEST, AND HAVE BEEN OMITTED FROM THIS EXHIBIT.
COMPLETE, UNREDACTED COPIES OF THIS EXHIBIT HAVE BEEN FILED WITH THE SECURITIES
AND EXCHANGE COMMISSION AS PART OF THIS COMPANY’S CONFIDENTIAL TREATMENT
REQUEST.
 
5.3.4
Within [****] after the completion of the installation and debugging of each set
of equipment, the buyer shall pay [****] of such equipment’s price, i.e. RMB
[****] Yuan (RMB [****] Yuan Only), to the seller. And the seller shall issue
formal financial receipt with corresponding amount.

5.3.5
After signing the pre-acceptance certificate for each set of equipment, the
seller shall issue the VAT invoice with [****] of such equipment’s price, i.e.
RMB [****] Yuan (RMB [****] Yuan Only), to the buyer. And buyer shall pay [****]
of such equipment’s price, i.e. RMB [****] Yuan (RMB [****] Yuan Only), to the
seller within [****].

5.3.6
After the [****] quality guarantee period of each set of equipment expires, the
buyer shall issue the final acceptance certificate of such equipment and pay
[****] of such equipment’s price, i.e. RMB [****] Yuan (RMB [****] Yuan Only),
to the seller as quality guarantee deposit within [****].

5.3.7
In case of any issues concerning the compensation or penalty, the two parties
shall make settlement of them together with the above payment upon reaching
agreement by consensus.

5.3.8
The actual payment date of all the payment time shall be subject to the issue
date of buyer’s bank; if the payment is failed to be made within specific
period, the buyer shall pay penalty from the specific date according to Article
11.11.

6
Delivery & Transportation

6.1
The time and order of delivering the contractual equipments shall satisfy the
requirements for installation progress and order of project construction
equipments. It shall guarantee the timeliness and completeness of equipments
(complete set of equipment to the site). See Appendix 7 for detailed delivery
schedule.


 
- 7 -

--------------------------------------------------------------------------------

 
 
NOTE: PORTIONS OF THIS EXHIBIT INDICATED BY “[****]” ARE SUBJECT TO A
CONFIDENTIAL TREATMENT REQUEST, AND HAVE BEEN OMITTED FROM THIS EXHIBIT.
COMPLETE, UNREDACTED COPIES OF THIS EXHIBIT HAVE BEEN FILED WITH THE SECURITIES
AND EXCHANGE COMMISSION AS PART OF THIS COMPANY’S CONFIDENTIAL TREATMENT
REQUEST.
 
6.2
Delivery means and place of contractual equipments: the delivery means is free
on truck and the place of delivery is at the buyer’s project site.

6.3
Generally the technical documents are sent by post. After each batch of
technical documents is mailed, the seller shall notify the buyer of the date of
posting, mail sheet number, the detailed list of technical documents, pieces,
weight and the contract number by fax within [****].

6.4
After [****], the ownership is transferred from the seller to the buyer upon
[****]. Before transfer, the risks for equipment damage or loss shall be borne
by the seller; after transfer, these risks shall be borne by the buyer.

6.5
The delivery time of contractual equipments regards the [****] as the actual
delivery date (except in special cases). This date is the basis for the
calculation of liquidated damages for late delivery of equipments under this
contract.

6.6
The seller manufactures the contractual equipments and delivers them upon
receiving the buyer’s notice of transporting cargoes. After the cargoes are
ready, within [****] upon departure of transportation vehicles, the seller shall
notify the following contents to the buyer.

(1)
Contract number;

(2)
List of cargo;

(3)
Quantities, number and price of generating set;

(4)
Total packaging pieces;

(5)
Volume and weight of cargoes;

(6)
Date of dispatch of cargo vehicles;

(7)
Delivery station, vehicle number and freight note;

 
(8)
Names, weight, volume and quantities of each product exceeding 20 tons
(including 20 tons) in weight and 9m×3m×3m in size. Center of gravity and
hoisting point must be indicated for each piece of such equipment (part) with
sketches attached;

 
(9)
For special products (equipments or substances having special requirement for
environmental factors such as temperature and vibration and explosive, flammable
and poisonous substances and other dangerous products), special indications must
be made for its name, code, quality, special protective measures, storage method
and accident treatment methods;


 
- 8 -

--------------------------------------------------------------------------------

 
 
NOTE: PORTIONS OF THIS EXHIBIT INDICATED BY “[****]” ARE SUBJECT TO A
CONFIDENTIAL TREATMENT REQUEST, AND HAVE BEEN OMITTED FROM THIS EXHIBIT.
COMPLETE, UNREDACTED COPIES OF THIS EXHIBIT HAVE BEEN FILED WITH THE SECURITIES
AND EXCHANGE COMMISSION AS PART OF THIS COMPANY’S CONFIDENTIAL TREATMENT
REQUEST.

6.8
Before expiration of the quality guarantee period, the damages or potential
defects of supplied equipments (or parts) due to the seller’s fault or neglect,
and the spare parts in the buyer’s stock are used to change the damaged
equipments or parts, the seller shall [****]. Upon receiving of the buyer’s
notice, the seller shall transport the supplemented parts to the designated
station/wharf at most within [****].

6.9
The seller shall furnish in batches the technical documents necessary for the
design, manufacture, construction, commissioning, testing, inspection, training,
running and maintenance of wind farm, which must be able to guarantee the normal
operation of contractual equipments. Within [****] after the contract becomes
effective, the seller shall send the technical documents to the buyer by express
mail or delivery. Every series of technical documents shall contain the detailed
list.

6.10
Technical documents shall take the date of mailing indicated by the postmark as
the delivery date. In case the technical documents are examined by the buyer or
the buyer’s representative and found missed, lost or damaged not for the buyer’s
reasons, the seller shall supplement the missed, lost or damaged documents at
its own cost within [****] upon receiving the buyer’s notice (within [****] for
those in urgent need). If the missing, loss or damage is due to the buyer’s
fault, the seller shall supplement the missed, lost or damaged documents at the
buyer’s cost within [****] upon receiving the buyer’s notice (within [****] for
those in urgent need).

6.11
If the seller is required to postpone the dispatch of equipments for the buyer’s
reason (when the equipments are manufactured and the payment is made pursuant to
Clause 5.3.2), the buyer shall notify the seller in written form and bear the
warehouse fee and if necessary, the maintenance cost.


 
- 9 -

--------------------------------------------------------------------------------

 
  
6.12
In case the late delivery is caused by the buyer’s delay in payment, the buyer
shall be responsible for it. The follow-up deliveries will be postponed
accordingly.

7
Packing and Mark

7.1
All the goods delivered by the seller shall comply with provisions in the
national standard concerning packing, storage instruction mark and firm packages
applicable to long-distance transport, repetitious moving, loading and unloading
specified by the goods carriage acceptance department. The packing shall be in
good condition during the transportation and loading & unloading; and measures
for vibration reduction and impact resistance shall be taken. If the packing can
not prevent the equipment from damage for the vertical or horizontal
acceleration during the transportation and loading & unloading, the seller shall
solve such problem from the aspect of design structure of the equipment.
According to the features of equipment, some measures shall be taken on the
packing to protect the equipment from moisture, rust, corrosion and damage. In
case of cold winter, freeze-proof shall be taken into account for the motor, so
as to ensure the goods to arrive at the installation site of contractual
equipment without any damage and corrosion. Before the packing, the sell is
liable for inspecting the equipment as per unit without any foreign matters, and
ensures the completeness of the spare parts.

7.2
The seller shall clearly mark component No. and part No. in the installation
daring for each bulked parts and components within the packing box. The mark
shall be easy to be identified and not easy to be lost or to be erased by
accident.

7.3
The seller shall print the following marks at the four neighboring sides of each
packing box in Chinese characters with striking unfading paint.

a)        Contract No.;

 
- 10 -

--------------------------------------------------------------------------------

 


b)        Destination station / wharf;
c)        Names of supply, receiving units and consignee;
d)        Name of equipment, set No. and drawing No.;
e)        Box No. / Piece No.;
f)         Gross weight/net weight (kg);
g)        Volume (length × width × height, expressed with mm).
For goods with or exceeding two tons, the side of the packing box shall be
indicated with center of gravity and hoisting point with common mark and pattern
for the convenience of loading, unloading and transport. According to the
characteristics of the goods and the different requirements in transportation,
packages shall be marked legibly with words “Handle with Care”, “Right Side Up”,
”Keep Dry”, etc.
7.4
For nude packed goods, the above mentioned relevant contents shall be indicated
with metal label or directly on the equipment. Large goods shall be equipped
with sufficient support or packing cushions.

7.5
Within each packing box, detailed packing list for names of sub-items, quantity,
price and set No. and drawing No., quality qualification certificate and
relevant technical document of equipment shall be attached. There shall be one
copy of ex-work quality certificate and technical instruction for product
respectively in the packing box of the purchased parts. Another two copies of
the above packing list shall be sent by mail.

7.6
The mandatory spare parts shall be separately packed with each set of equipment
and make such package with one-off delivery.

7.7
Spear parts and special tools shall be separately packed and marked the above
contents as per Sub-clause 7.3 as well as words of “Spare Parts” or “Tools”.

7.8
Bulked parts for all equipment shall adopt good packing method and put into
suitable box, and send out within one vehicle if possible, so as to reduce the
transportation cost.

7.9
Latticed box and/or similar packages shall be capable of containing equipments
and spare parts that may not be stolen or damaged by other substances or rain.


 
- 11 -

--------------------------------------------------------------------------------

 


7.10
All ports of all pipes, pipe fittings, valves and other equipments must be
protected with covers or otherwise properly protected.

7.11
The seller and/or other sub-contract shall not indicate any two boxes with one
box No..

7.12
For goods with bright and cleaning process surface in need of accurate assembly,
the process surface shall be protected with fine and durable layer (no paint is
allowed) to prevent the occurrence of rust corrosion or damages before
installation.

7.13
The seller shall use packages applicable for long-distance, repetitious moving,
rain prevention and humidity prevention for the technical materials delivered.
The cover of each technical material package shall indicate the following
contents:

1)        Contract No.;
2)        Names of supply and receiving units;
3)        Destination station;
4)        Gross weight;
5)        Box No. / Piece No..
Within each material package, one original and two duplicate copies of a
detailed list of technical documents indicating technical materials’ sequence
No., Document Item No., Name and pages shall be attached.
7.14
Where the good are damaged or lost because of the bad packing or keeping of the
seller, anytime or anywhere, once validated, the seller shall be responsible for
timely repairing, replacement or compensation according to Chapter 10 of this
contract. When the goods are damaged or lost during the transport, the seller is
responsible for negotiate with insurance company and transport-undertaking
department, and at the same time shall supplement the goods as soon as possible
to the buyer to meet the demand of construction period.


 
- 12 -

--------------------------------------------------------------------------------

 

7.15
The seller shall specially mark the package, packing set, transportation fixing
frame for multiple and special use. The seller shall collect them after the
completion of use, upon the arriving and checking of the components (the
expenses shall be borne by the seller), and the buyer is under the obligation to
offer necessary assistance.

7.16
Within 5 working days of the transportation of the equipment, the seller shall
notify the storage and transportation method to buyer by fax, and the buyer
shall handle the equipment according to the instructions as strictly as
possibly. In case of any damage to the contractual equipment attributed by
buyer’s improper preservation, the buyer shall bear the responsibility.

8
Technical Service and Liaison

8.1
The seller shall timely provide such all-through services as relevant technical
instructions, technical cooperation and technical trainings for the engineering
design, equipment construction supervision, inspection, earthwork, installation,
debugging, acceptance, performance acceptance test, running and maintenance
related to the contractual equipments supplied by the seller. Submission of the
plan shall be executed as per the Appendix 7.

8.2
The seller shall send representatives to the site to provide technical service
and instruct the buyer through the process of, construction, installation,
debugging and trial run according to the technical materials from the seller.
And the seller shall also be liable for solving any problem concerning
manufacture quality and performance that arises during installation, debugging
and trial run.

8.3
Both parties shall determine the times, time and place of the technical liaison
meeting within 30 days after the effective date of the contract.

8.4
In case of big problems that call for the immediate negotiation of both parties,
either of the two parties can propose a meeting and generally the other party
shall agree to attend the meeting.

8.5
As to each meeting and other types of liaison, the meeting or liaison minute
shall be signed and enforced by both parties. In case the contract terms and
conditions are to be amended, it shall be approved by the legal representative
or the authorized person of both parties and the amended version shall prevail.


 
- 13 -

--------------------------------------------------------------------------------

 

8.6
In case the seller is to amend the scheme for installation, debugging, running
and technical service proposed by the seller and confirmed by both parties at
the meeting, the seller shall inform the buyer in written form for confirmation.
In order to meet the requirements of site conditions, the buyer has the right to
suggest alteration or amendment and shall inform the seller in written form. The
seller shall take full consideration and meet the requirements of the buyer as
possibly as it can.

8.7
Either party has the right to distribute the materials related to the
contractual equipments provided by the other party to all parties involved in
the project, and no forms of tort thus arises. However, in no circumstances
shall the materials be provided to the third party who is not involved in the
project.

8.8
As to the materials of the seller and the buyer which are sealed with
“CONFIDENTIAL”, both parties undertake the confidentiality liabilities and
obligations.

8.9
In case the seller’s sub-contractor needs part of the technical service related
to the contractual equipments or works in the site, it shall be organized by the
seller and approved by the buyer. All the expenses shall be borne by the seller
itself.

8.10
The seller (including subcontracting and outsourcing) shall undertake the full
liability for supply, equipment, technical interface and technical service
involved in the contract and confirmed by the seller.

8.11
As to other equipments connected with the contractual equipments, the seller is
under the obligation to provide interface and technical cooperation and the
expense incurred which is not included in the contract price shall be borne by
the buyer.

9
Manufacture, Quality Control and Inspection

9.1
Manufacture

9.1.1
Seller’s manufacture, assembly and debugging of the contractual equipment shall
be strictly in accordance with the design drawing, technical standard and
process requirements.


 
- 14 -

--------------------------------------------------------------------------------

 

9.1.2
The raw material, parts and auxiliary equipment, outsourcing processing piece
purchased by the seller for the contractual equipment shall get through the
acceptance in accordance with the drawing, technical requirements and
corresponding standards before putting it into operation.

9.1.3
During his manufacture of the contractual equipment, the seller shall make
detailed records on the process flow strictly according to the process
requirements.

9.2
Quality control

9.2.1
Seller shall carry out all-through quality control on the manufacture of the
contractual equipment strictly according to ISO9001 Quality Management System.

9.2.2
Seller shall, in accordance with the quality requirements of the contractual
equipment, following the process flow, compile the quality control point,
quality control outline and quality control recording form during the
production, to make the production quality control meet the quality function of
the products.

9.2.3
Seller shall, on the basis of the contractual equipment quality control outline
and in accordance with the quality index of all quality control points,
carefully fill the quality control recording form, to make it serve as the basis
for judging the qualification of the products.

9.2.4
With the completion of factory manufacture of the contractual equipment, as well
as the installation, debugging and acceptance of the wind farm fan, the seller
shall conduct all-round tracking management on the quality condition, timely
feed back quality information and take active measures on correction and
precaution.

9.3           Inspection
9.3.1
The raw material, parts and auxiliary equipment, outsourcing processing piece
purchased for the contractual equipment shall get through strict inspection;
their performance, dimension and other technical indexes shall fully meet the
design requirements.


 
- 15 -

--------------------------------------------------------------------------------

 

9.3.2
During the assembly of the contractual equipment, inspection shall be strictly
carried out in accordance with the process requirement. With the completion of
the assembly, item-by-item inspection shall be carried out in accordance with
the factory’s debugging outline, and only the qualified equipment can leave the
factory.

9.3.3
After receiving buyer’s delivery notice, the seller shall transport the
contractual equipment to the buyer’s designated place. Then sell’s personnel
shall hand over the equipment to the buyer’s personnel and take photo for
filing, as well as sign the equipment transfer sheet which shall be kept with
due care by the buyer.

9.3.4
After the erection of the contractual equipment on site is completed, sell’s
personnel shall carry out debugging on the equipment according to the site
debugging outline, make detailed inspection records, issue the test report and
sign pre-acceptance certificate.

9.4
Buyer shall be entitled to make quality supervision on the whole process of
the  manufacture, installation and debugging of the contractual equipment
without any impact on sell’s normal production in general; be entitled to get
acquaintance, review and copy the examination & test report and result, as well
as provide convenience to the working and living.

10
Installation, Debugging, Trial Run, Acceptance and After-sale Service

10.1
The buyer shall implement the installation, running and maintenance in
accordance with the technical materials, inspection standards and specifications
provided by the seller. And the seller shall dispatch personnel to participate
in if necessary.

10.2
When the buyer’s project site is well prepared for installation, he shall notify
the seller’s personnel to participate in writing.

10.3
Before the installation of the contractual equipment, seller’s and buyer’s
personnel shall make confirmation on installation method and requirements, as
well as participate in the all-through installation. Besides, they shall jointly
carry out necessary inspection to the installation quality and sign the
installation completion document.


 
- 16 -

--------------------------------------------------------------------------------

 


10.4
After the installation of the contractual equipment is finished, the seller
shall dispatch personnel to carry out debugging and trial run for the set.
Seller shall be responsible for the debugging of the single machine system and
buyer shall be responsible for the debugging of the wind farm system. Seller
shall solve equipment problems during the debugging as soon as possible. The
time needed for solving equipment problems shall not exceed 2 month; otherwise
it will be treated as delaying construction period if the time delay is
attributed to the seller.

10.5
Acceptance test shall be conducted after the debugging of all the sets is
completed, and the sets run safely, consecutively and stably for 500 hours
without fault. The buyer is responsible for this acceptance test and the seller
participates. After the performance acceptance test is completed, the buyer
shall sign the contractual equipment performance pre-acceptance certificate with
the seller within 10 days. If the contractual equipment can not reach one or
several indexes specified in Appendix 1, it is treated according to Article 10.6
and 11.7.

10.6
If the first performance acceptance test can not reach one or several
performance guarantee values specified in Appendix 1, both parties shall analyze
the reasons together and clarify liabilities which shall be born by the
responsible party for taking measures, and conduct the second acceptance test
within 3 months after the completion of the first acceptance test.

10.7
After the second performance acceptance test, if there are still one or several
indexes that can not reach the performance guarantee values specified in
technical specification of this contract, both parties shall study and analyze
reasons together and clarify liabilities: if it is attributed to the seller,
Article 11.7 of the contract shall be executed; if it is not attributed to the
seller, this contractual equipment should be considered as passing the
performance acceptance, and within 10 days thereafter, the representative of the
buyer will sign the performance acceptance certificate of this contractual
equipment together with the representative of the seller. But the seller is
still obligatory to take measures with the buyer to make the performance of the
contractual equipments to reach the guarantee value.


 
- 17 -

--------------------------------------------------------------------------------

 


10.8
After 12 months from the arriving date of the contractual equipment, if the
trial run installation, debugging and performance acceptance test of the
contractual equipment can not be carried out attributed to the buyer, it shall
be regarded as passing the final acceptance, and within 10 days hereafter, the
buyer shall sign the final acceptance certificate together with the seller.
After 24 months, it shall be regarded as passing the final acceptance, and
within 10 days hereafter, the buyer shall sign the final acceptance certificate
together with the seller.

10.9
360 hours after the stable running without any fault of the contractual
equipment, if the delaying period of the performance acceptance test caused by
the buyer exceeds 5 days, within 10 days thereafter, the buyer shall sign the
performance acceptance certificate of the contractual equipment together with
the seller.

10.10
Whether the performance acceptance test of the contractual equipment is made
once or twice, the buyer shall be handed over to the buyer for running and
management, as well as necessary maintenance as required from the issue date of
the preliminary acceptance certificate. The buyer shall issue the final
acceptance certificate within 5 days after 24 months from the issue date of the
pre-acceptance certificate.

10.11
After the circumstance in Article 10.8 occurs, the seller shall assist the buyer
to conduct the equipment’s installation, debugging and first performance
acceptance test as required in the contract. If the second performance
acceptance test is required, buyer shall pay expense to seller as calculated
according to Article 10.12.


 
- 18 -

--------------------------------------------------------------------------------

 

10.12
Anytime during the process of executing the contract, for the request of the
seller on checking testing, retesting, repairing or replacing work out of the
need of the seller’s responsibilities, the buyer shall make arrangement to
cooperate with the above mentioned work. The seller shall bear fees for
repairing, replacement or labors. If the seller entrusts constructor of the
buyer to process and/or repair and replace equipment, or there is re-work caused
by the error of the design drawings of the seller, instruction errors of the
seller, the seller shall pay fees to the buyer according to the following
formula: (all the fees are calculated according to the rate at the time when the
fees happen). Similarly, if the seller shall carry out the above work
additionally attributed to the buyer, the buyer shall bear the corresponding
expense.

The expense calculation formula is as follows:
P=ah+M+cm
 
Among which: P – total fees (Yuan)

a – labor fee (Yuan/hour · person)
h – person time (hour · person)
M – material fee (Yuan)
C – set & shift number (set · shift)
M – set & shift fee for each equipment (Yuan/set · shift)
10.13
Seller shall agree that after the final acceptance of each set of equipment is
completed, he shall continue to provide the seller with spare parts to maintain
the contractual equipment’s normal running. If the seller intends to stop
providing or can not provide some of the spare parts, the seller is liable for
notify the buyer in advance, so that the buyer shall get sufficient time to seek
for appropriate suppliers for the spare parts needed. Besides, the seller shall
also provide the drawing, technical specification and any other necessary
assistance.

10.14
After the pre-acceptance of each set of equipment is completed, when the buyer
carries out the shutdown inspection and repair, the seller is liable for
dispatching technician to participate in such inspection upon buyer’s
requirements at any time.


 
- 19 -

--------------------------------------------------------------------------------

 


11.
Guarantee and Claims

11.1
The quality guarantee term of the contractual equipment supplied by the seller
shall be two years from the issuance of the pre-acceptance certificate of each
set of equipment. When the quality guarantee of equipment expires, the two
parties shall sign the final acceptance certificate in 3 originals and 3 copies
respectively within 10 days. The seller shall not be liable for the loss for
abnormal maintenance and improper operation, as well as the normal wear. If
there is no special reason, where the final acceptance certificate fails to be
signed, it shall be deemed that both parties approve the final acceptance.

11.2
The Seller shall guarantee that the supplied contractual equipments is
completely new with advanced and mature technology and fine quality, and the
model selection of the equipment conforms to the requirements of safety,
reliability, economic operation and easy maintenance.

11.3
The Seller shall guarantee that the technical data delivered according to the
provisions in the Technical Specification of the Contract is complete, uniform,
correct and accurate in contents and can meet the design, installation,
debugging, operation and maintenance requirements of the contractual equipments.

11.4
During the Contract execution period, if the equipment supplied by the Seller is
defective and the technical data is erroneous, or rework or rejection is caused
due to the wrong direction and negligence of the technical personnel of the
Seller, the Seller shall immediately replace and repair for free. If replacement
is necessary, the Seller shall bear all the expenses incurred for replacement at
the installation site.

11.5
The equipment damaged because the Buyer is not constructed, installed and
debugged according to the technical data, the drawing and the instruction manual
provided by the Seller and the guidance of the onsite technical service
personnel of the Seller shall be repaired and replaced by the Buyer, but the
Seller shall liable for supplying the parts for replacement as soon as possible,
and shall transport the emergency parts required by the Buyer in a fastest way.
All costs shall be borne by the Buyer.

11.6
Both parties shall, within 30 days after receiving claim application, give
written reply; otherwise such application shall been deemed to be accepted.


 
- 20 -

--------------------------------------------------------------------------------

 

11.7
Where the equipment can not reach guarantee values within guarantee period as
defined in technical specifications due to the reason of the Seller, the Buyer
shall have the right to claim compensation. The Seller shall, within one month
after receiving written notice thereof, take possible measures. If the power is
lower than expected value by 1%, as specified in Annex 9 Power Curve, liquidated
damages shall be 1% of the price of each set of equipment; if the availability
of single machine is lower than expected value by 1%, liquidated damages shall
be 1% of the price of single machine; provided that total final amount of
liquidated damages shall not exceed 5% of total contract price. After the Seller
pays liquidated damages, it shall also be obliged to provide the Buyer with
technical assistance and take possible measures to enable the equipment to reach
performance indicators.

11.8
Where rather serious defects caused due to the Seller are found in the Contract
Plant within guarantee period, namely, five major parts (except blade, gear box,
generator, yaw control system, electric control system and tower pier) need to
be replaced, guarantee period of these parts shall be extended accordingly after
replaced.

11.9
Where the Contract Plant can not be delivered within the period of delivery as
defined in this Contract due to the reason of the Seller (except force majeure
events), the Buyer shall have the right to recover liquidated damages from the
Seller in proportion as follows:

 
A.
In case of delay by 1~4 weeks: 0.2% of the amount of the part whose delivery is
delayed each week;

 
B.
In case of delay by 5~8 weeks: 0.3% of the amount of the part whose delivery is
delayed each week;

 
C.
In case of delay by over 8 weeks: 0.5% of the amount of the part whose delivery
is delayed each week;

If the delivery is delayed within one week, the Buyer shall be not entitled to
the claim. Total amount of liquidated damages for delayed delivery of the
Contract Plant shall not exceed 5% of total price of the Contract Plant. The
payment of liquidated damages shall not relieve the Seller of the responsibility
of continuing fulfilling its obligations and providing guarantee within
guarantee period.

 
- 21 -

--------------------------------------------------------------------------------

 


11.10
If the delivery is delayed due to the reasons of the Buyer like civil works,
machinery and electricity, causing raised expenses to the Seller, the Seller may
claim compensation from the Buyer. The compensations include labor costs, travel
expenses, inventory fees, maintenance costs and other expenses incurred
accordingly. The time of installation, commissioning and acceptance shall be
postponed accordingly.

11.11
Where the Buyer fails to pay to the Seller advance payment, progress payment and
final payment within the time as defined in this Contract (time of payment shall
be the time the Seller receives the payment), the time of delivery,
installation, commissioning or acceptance shall be accordingly postponed, and
the Buyer shall pay to liquidated damages in proportion as follows:

 
A
In case of delay by 1~4 weeks: 3‰ of the amount whose payment is delayed each
week;

 
B
In case of delay by 4~12 weeks: 4‰ of the amount whose payment is delayed each
week;

 
C
In case of delay by over 12 weeks: 5‰ of the amount whose payment is delayed
each week.

12
Insurance

12.1
The Seller shall, according to the means of transportation, purchase from the
insurance company all transport risks insurance of 100% price of the Contract
Plant shipped for the same in favor of the Seller, and insurance distance covers
from the Seller’s factory to the Buyer’s site vehicles on which the delivery
occurs (excluding unloading).

12.2
The Seller shall purchase all risks insurance for the workers on site appointed
by the Seller.

13
Tax and fee

13.1
Seller will pay all the taxes and fees rated to this contract in accordance with
applicable national tax laws, codes and regulations.


 
- 22 -

--------------------------------------------------------------------------------

 


13.2
The prices contained in this contract are tax included. Taxes and fees for
equipment, technical documents, service (including transportation) and imported
equipment/parts are all included in the contract prices and will be paid by the
seller.

14
Sub-contracting & Outsourcing

14.1
Without written consent from the other party, either party shall not transfer
part or all of its rights or obligations under this Contract to any other party.

14.2
Without consent from the Buyer, five major parts of Wind Turbine Generator
System shall not be sub-contracted; if such sub-contracting is required, the
Seller shall obtain consent from the Buyer in connection with sub-contracting
contents and proportion.

14.3
Technical services and technical assistance as to out-sourced materials, parts
and devices shall be supplied as per Article 8.9, Article 8.10 and Article 8.11
hereto.

14.4
The Seller shall take all responsibilities under this Contract in connection
with all outsourced materials, parts and devices.

14.5
The Seller shall, at its absolute discretion, purchase the materials, parts and
devices meeting the requirements of technical performance and quality of the
Contract Plant.

14.6
The Buyer shall have the right to carry out technical survey of production
capacity and quality status of the Seller’s suppliers. The Seller shall render
relevant assistance.

15
Change, modification and termination of contract

15.1
Once contract becomes effective, neither party is allowed to make unilateral and
arbitrary modification to the contract (including appendixes). However, in
general, either party can propose suggestions to the change, modification,
cancellation or supplement of the contractual content in written form which
shall be confirmed by both parties’ signatures. In case such modification
changes the contract price and/or delivery progress, the other party shall
propose the detailed description affecting the price and/or delivery schedule
within 7 days upon receiving the foresaid modification notice. Such modification
shall come to effect upon the approval of both parties and signatures of legal
representatives or authorized agents of both parties.


 
- 23 -

--------------------------------------------------------------------------------

 


15.2
In case either party has violation or refuses to perform the contract, the other
party will notify such party in writing. Such party shall make corrections to
such violations or refusal within 15 days after receiving the notice and
confirming with no error. If the corrections cannot be carried out within 15
days, correction plan shall be proposed. If the corrections fail or correction
plan cannot be proposed, the other party shall reserve the rights to suspense
the partial or full contract. For such suspension, the other party will not
issue further change order. All the costs, loss and claims incurred shall be
borne by the breaching party. If there are other articles available with regards
to such violation, such articles will apply.

15.3
During term of contract, if the contract cannot be further performed due to
change to national planning, seller and/or buyer can propose to the other party
to suspense the execution of the contract or modify the affected clauses. The
relevant matters shall be settled by both parties through negotiation.

15.4
If returned goods are requested by buyer during term of the contract, buyer will
pay penalty to seller. Such penalty will be 10% of the amount for returned
equipment. Also losses caused to seller will be paid to seller.

15.5
If the equipment cannot be delivered due to fault on seller side, seller will
pay penalty to buyer. Such penalty will be 10% of the amount for equipment
cannot be delivered. Also economic losses caused to buyer will be paid to buyer.

15.6
If the contact comes to termination because of the force majeure, the seller
shall keep all the documents, data, equipment and materials related to the
contract with due care before the buyer takes them, and the expenses shall be
borne by the buyer. If the contract is partially terminated, the part remained
shall continue to be executed without any influence.


 
- 24 -

--------------------------------------------------------------------------------

 


16.
Force Majeure

16.1
Force Majeure means that when signing the contract, the incidents unforeseeable,
unavoidable, and unsolvable, including but not limited to severe natural
disaster or calamity (such as typhoon, flood, earthquake, fire or explosion
etc.), war (no matter declared or not), rebellion, commotion etc. If either
party’s execution of the contract is influenced by the force majeure, then the
delay term of the fulfillment of the contact obligations shall be equal to the
duration of force majeure; however, the price of the contract can not be
adjusted due to delay caused by force majeure.

16.2
The party influenced by force majeure should notify by fax about the detail of
force majeure to the other party after happening of force majeure, and within 15
days deliver the proving documents issued by the authority to the other party
for review and confirmation, the party influenced should try his best to reduce
the influence and the delay caused, once the influence of force majeure is
finished, he should promptly notify the other party.

16.3
If both party estimate that the influence of force majeure might be prolonged to
over 120 days, each party should solve the execution problem of this contract
through friendly negotiation (including delivery, installation, debugging and
acceptance, etc.).

17
Settlement of Contract Disputes

17.1
Any and all disputes arising from or in connection with this contract shall be
settled by both parties through friendly negotiation; if no agreement can be
reached, such disputes shall be referred to high managements of both parties for
mediation; if it fails, both parties agree that either party may submit such
disputes to the Arbitration Committee as provided for herein for arbitration and
the arbitration shall be binding on both parties.

17.2
Unless otherwise agreed by both parties, in the course of arbitration, the
Contract shall be continuously executed except the part which is under
arbitration.

17.3
The place of arbitration shall be Wuhan.

17.4
The arbitration institute shall be Wuhan Arbitration Committee.


 
- 25 -

--------------------------------------------------------------------------------

 


18
Effectiveness of the Contract and Effective Term

18.1
The contract shall come into effect upon the signatures of the legal
representatives and authorized representatives (written power of attorney by the
legal representative is required) of both parties as well as the official seal.

18.2
The contract shall initiate after the seller receives buyer’s advance payment as
stipulated in Sub-clause 5.3.1 hereunder. If the seller does not receive such
payment within 3 months after the effectiveness of the contract, the contract
shall terminate automatically.

18.3
Effective term of the contract: The effective term will start from the effective
date of the contract till the issuance of “Final Acceptance Certificate”,
completion of the compensation, goods delivery and goods payment.

19
Miscellaneous

19.1
This contract shall be subject to the Law of the People’s Republic of China.

19.2
The appendixes of the contract are integral parts of the contract, which bear
equal legal effect.

19.3
Except for the purpose of contract performance, the documents and files provided
by both parties to each other under this contract shall not be provided to any
third party which is not involved in “contractual equipments” and related
projects.

19.4
Without prior permission of the other party, either party shall not transfer or
assign to any third party part or whole of rights or obligations under this
contract.

19.5
The Seller shall guarantee that the use by the Buyer of contractual equipments,
services and files for the purpose as provided for herein or any part hereof is
free from any infringement claim raised by a third party as to patent, trademark
or industrial design right. If any infringement claim from a third party arises,
the Buyer shall give prompt notice to the Seller within 7 days, and the Seller
shall be responsible for negotiating with the third party and shall indemnify
and protect the Buyer from any damages caused by the third party’s claim in
terms of legal and economic liabilities.


 
- 26 -

--------------------------------------------------------------------------------

 


19.6
Where any and all correspondences, notices or requirements put forward by either
party to the other party are formally written and transmitted by hand or
delivered by registered letter, express, telegram or fax to the address of the
other party as specified hereinafter, they shall be deemed to have been formally
received by the other party.

19.7
This contract is written in Chinese, and all documents like communication
documents, technical documentations, specifications, minutes and letters arising
during contract performance shall be written in Chinese. And the Chinese version
shall prevail.

19.8
This contract is executed in two originals and four copies; the Buyer keeps one
original and two copies, and the Seller holds one original and two copies.


 
- 27 -

--------------------------------------------------------------------------------

 



   
Buyer
     
Seller
Name
 
Shenzhen Guohan
Investment (Group) Co., Ltd.
 
Name
 
Wuhan Guoce Nordic New Energy
Co., Ltd.
Address
 
Floor 12, Shangtian
Building, Nanyuan Road,
Futian District, Shenzhen
City
 
Address
 
No. 86, Nanhu Avenue, East Lake
Development Zone, Wuhan City
Postcode
 
518031
 
Postcode
 
430205
Contact
 
Zhao Jiyun
 
Contact
 
Hu Zhenglong
Tel
 
075561359555
 
Tel
 
02787985085
Fax
 
075561682620
 
Fax
 
02787985097
E-mail
 
liuhz7776@163.com
 
E-mail
 
market@gc-nordic.com
Bank of deposit
     
Bank of deposit
   
Account No.
     
Account No.
   
Taxpayer's Registration No.
     
Taxpayer's Registration No.
   
Signatures:
     
Signatures:
 
Wuhan Guoce Nordic New Energy Co., Ltd. (sealed)
Signatory:
     
Signatory:
   
Date
  
 
  
Date
  
 


 
- 1 -

--------------------------------------------------------------------------------

 
 
Appendix 1：Description on composing and technical performance of contract
equipment
 
1. Spec. & model
 
Guoce Nordic GCN1000 system is grid connection Wind Turbine Generator System.
Its rating power is 1.0MW, consists of horizontal axis, double blades, drum-type
tower with upwind. Its service life of design is 20 years.
 
2. Technology description
 
Design aims of GCN1000 is translating wind energy into electric energy adopting
wind turbines of structure much lighter and simple than the traditional design.
In this way it can compete with other wind turbines and energy source.
 
Material quantity used for wind generator should be direct proportion with the
load born by the wind generator, thus the material utilization quantity must be
the least. Fatigue loading during the normal operation is mainly limited by
design of blade, wheel hub and yawing system.
 
Main function of yawing system is to make the blower fan towards the correct
wind direction. Simultaneously, provide flexible damp connection for nacelle and
turbine tower. Flexible and good damp design eliminates vibration accumulation
caused by any load in the structure. At the same time, characteristics of the
selected generator enables the possibility of reducing vibration generated by
driving torsional moment; otherwise, the driving torsional moment will generate
strong vibration under the impact of turbulent flow and shear wind.
 
When the Wind Turbine Generator System stops in the maximum wind speed, blower
fan design must consider the ultimate load, ultimate load keeps a direct
proportion with the exposed area in the wind. Two blades design under this
environment has the least exposed area in the wind. According to the calculation
of static state load, the load of blower fan under other situation is the same
as the above: for example, over run in case of electric grid failure, fast
change of wind direction and etc.
 
The Wind Turbine Generator System belongs to slender design. Blade, turbine
tower and other parts are easy to generate vibration. In order to maintain low
load, calculating carefully the characteristic frequency of all parts and
aforesaid attenuation yawing system and generator vibration are very necessary.
For the purpose of better dynamic characteristic of wind generator, the
complicated service condition of the entire wind generator will need a large
amount of computer calculation and simulation.
 
The fixed pitch speed loss type power regulation and control under high wind
speed is an important character to realize simple design. Other important simple
design will be realized through the integration of yawing system (this system
doesn’t need very expensive yawing brake device commonly used in other large
wind generator) and principal axis gear-box.

 
- 2 -

--------------------------------------------------------------------------------

 
 
Chassis design provides a compact structure for blower fan, round section steel
chassis connects with the gear casing with flange.
 
All the above-mentioned characters enable total weight of blower fan with double
blades oscillation axis design 25% less than other wind generator with the same
power.
 
Det Norske Veritas has authenticated the desi.
 
Blades
 
Blades are made of fibre glass reinforced resin. Bolt to the wheel hub through
steel strap crimp connection to the blade root. Paint the external plastic resin
layer of blade into grey and polish, and reduce air resistance.
 
Blade tip can be rotated through internal device, and stop the blower fan
operation if necessary. Prevent the deflexion of blade tip through hydraulic
pressure column of wheel axle under normal operation. The blade tip rotation can
become spoiler through releasing the pressure of hydraulic cylinder if
necessary.
 
Blade lightning protection is designed according to standards of IEC 61400-24 Ed
1.
 
Wheel hub
 
Design of wheel hub is compact with lighter weight, and distance from principal
axis of gear-box to the center of wheel hub is short. Wheel hub is made of
nodular cast iron. The so-called rocker design reduces the fatigue load of the
entire wind generator.
 
Hydraulic pressure component in the wheel hub can control the blade tip, which
can be overhauled through the manhole on the wheel axle. Power is supplied
through slip ring. Elliptical hole on the blade flange can adjust the blade
angle of attack. When maintenance is required, wheel hub can be locked.
 
Gear-box
 
Planet gear-box will increase low rotating speed of impeller to high rotating
speed suitable for the generator operation. Gear-box includes also principal
bearing, which makes the wind generator very compact. Gear-box flange is
connected to the chassis composed with pipes. Adopt splash lubrication and
realize heat emission by connecting radiator of generator with liquid heat
emission circulation. Temperature sensor indicates oil temperature and closes
the wind generator when oil temperature is too high. Sensor measures oil tank
temperature and fast bearing temperature. Two system of heating devices
installed on the oil tank area in order to preheat lubricant in cold weather.
 
High-speed shaft and machinery brake
 
Counter shaft is connected with brake disc and two flexible brake sheets. Two
brake sheets adopt brake pad without asbestos. When hydraulic pressure device is
releasing (passive system), brake sheet closes through spring. Control system
will monitor the abrasion and malfunction of brake sheet.

 
- 3 -

--------------------------------------------------------------------------------

 
 
Chassis and support cylinder
 
Steel welding round column chassis is very compact, and easy to be manufactured.
Gear casing flange is connected to the front side of chassis, generator is
connected to the back side of chassis, and lower part of chassis connects with
yawing bearing through elastic material. Elastic material is used for absorption
of vibration, so as to prevent the vibration of gear casing and generator being
transmitted to the turbine tower, otherwise it may generate noise. Maintenance
personnel can realize maintenance through manhole on the yawing bearing and
chassis.
 
Nacelle
 
Nacelle provides an indoors maintenance space with a standing height for the
maintenance person. The nacelle is bolted with upper part and lower part made of
fibre glass reinforced polyester. The bottom of the nacelle should cover with
non-slip mat; wall and ceiling in the nacelle have covered with materials that
can absorb sound.
 
Prominence of chassis top can transfer equipment through door at the end of
nacelle or the turbine tower. It can also be used to decrease the blade on the
ground. Port at the end can use survival equipment for life rescue under
emergency situation, such as, internal fire. There is a heat exchanger on the
external top of nacelle for emitting surplus heat of gear casing and generator.
The lightning rod and wind speed anemoscope are installed on the external top of
nacelle. These equipments on the top can be maintained through the door of
nacelle top.
 
Nacelle has set personnel safety rope tying point, including safety rope tying
points to entering the nacelle and top.
 
Sealing of the nacelle is good, which can prevent the entry of blowing dust with
reliable rain proof and moisture resistance.
 
Yawing system
 
Chassis is connected with nacelle through yawing bearing, and realize blower fan
towards wind direction. Three planet gear-box will operate on the inside gear of
yawing bearing driven by hydraulic motor.
 
Under all operation conditions – yawing or not yawing - yawing system realizes
small breadth and damped weaving movement of the entire wind power nacelle. Only
when maintenance is required, yawing system will be locked and no movement is
allowed.
 
The yawing system has automatic unmooring function, the setting condition of
yawing counter can guarantee automatic unmooring and reset after the cable reel,
simultaneously, the system has set cable reel protection device, once the
automatic unmooring function is failure, while cable reel to certain extent, the
cable reel protection device will send accident signal of emergency stop.

 
- 4 -

--------------------------------------------------------------------------------

 
 
Electric system
 
The electric system includes slip adjustable single speed asynchronous
generator, inside variable resistor connects rotor coil. Slip range 1-5%,
generator adopt liquid cooling method.
 
Power can be transmitted to the tower bottom through flexible cable enwinding to
two directions.
 
Turbine tower
 
Column cone shaped turbine tower is welded with steel sheets. Maintenance
personnel enter from the door on the ground. Vertical ladder is set in the
tower, which is equipped with drop safe guardrail. Clean the surface of turbine
tower by sand-sweeping and paint for corrosion protection, and color should be
the same with blade.
 
According to the different situation on the spot, equip turbine tower with
different height, so as to adapt to the situation on the island, bank and sea.
 
Control system
 
Control system is based on a microprocessor. Control system controls the
operation of entire wind generator, as well as the wind generator stillness or
idling in breeze, connect with generator under normal rotating speed, adjust
orientation and wind direction of wind generator, and unmooring（by rotating the
nacelle）if necessary, control all functions, turn off the blower fan in case of
emergency or wind power too strong. Connect the blower fan control system
through telephone line by using a set of PC with modem.
 
If the brake moment of generator disappears, if electric component failure or
electric grid fluctuation, the blower fan will accelerate to high rotating
speed. The control system can safely handle these situation and brake through
complicated steps. The control system will send out common stop instruction if
any parameter failure, such as electric grid voltage (electric grid failure),
rotating speed, power, temperature, vibration and etc. Emergency stop will be
implemented in case of control system failure through “Watch-dog” function.
Control system machinery brake can be realized through cutting off the power of
hydraulic pressure solenoid valve by releasing blade top hydraulic cylinder
pressure. Blade tip acts through centrifugal force, while brake sheet acts
through mechanical spring. When electric grid fails, brake will start due to
power off. Any action of machinery brake or blade tip spoiler will make the wind
generator to reduce to safe low rotating speed.
 
The final safety measure is that there is a safety valve in the hydraulic
pressure component of wheel hub, it will release oil in the oil cylinder to
control blade tip if hydraulic pressure is too high, at this time, and the
blower fan stays in over speed status. And then spoiler function will reduce the
blower fan rotating speed.

 
- 5 -

--------------------------------------------------------------------------------

 
 
Hydraulic system
 
Hydraulic system mainly consists of hydraulic pump station, oil circuit, control
component and actuating mechanism to be as the power of brake device. Brake
device is installed on the fast axis, brake disc material should comply with the
requirements of low temperature, and dynamic balancing test should be made
before ex-factory. The unit has equipped with two independent brake system, so
as to guarantee that any condition of the wind generator unit (including load
off of electric grid failure) and wind wheel rotating speed stops at maximum
rotating speed. Blade tip spoiler operates based on aerodynamic force principle,
which will be used directly on the ferries wheel.
 
Lightning protection system
 
Figure of nacelle lightning protection system
 
[fig8.jpg]
 
Figure 8
 
Design standards of lightning protection system IEC 61400-24 Ed 1. The following
part describes the entire system:
(1)
Blade will install standards lightning protection device of Denmark LM Company
in the vicinity of blade tip. Receiver will connect with blade root through
cable. Blade root will connect with wheel hub through cable.

 
(2) 
Wheel hub connects with grounding end in the main control cabinet through slip
ring.

 
(3) 
Nacelle top device lead cooling water to air cooler, wind power sensor
grounding（lower part of nacelle）.

 
(4) 
Generator will earth through main control cabinet. Main control cabinet includes
also the rheostat installed between generators and grounding. Rheostat exists
between 220V and grounding.

 
(5)
Chassis connects with foundations through special cable.

 
(6)
Main control cabinet of electric apparatus connected with grounding steel bar to
the foundation. Main control cabinet also includes rheostat installed between
generator and grounding. Rheostat exists between 220V and grounding. If any over
pressures, rheostat connects quickly with grounding.


 
- 6 -

--------------------------------------------------------------------------------

 
 
(7a)
Diameter to connect foundation cable 185 mm2

 
(7b)
Nacelle connects with turbine tower through slip ring

 
(8) 
Fast axis electric separation

 
Figure of lightning protection system of tower foundation

[fig9.jpg]
 
Figure 9
 
(9)
Grounding cable diameter connecting to foundation is 185 mm2.

 
(10)
Grounding cable diameter connecting to transformer is 240 mm2. Transformer Y
connects at 690V side.

 
(11)
Turbine tower flange connects with grounding steel bar of power distribution
cabinet of the turbine tower.

 
(12)
Grounding steel bar will be installed in the cabinet of the tower bottom and
install breaker.

 
(13)
Grounding copper wire ring. If other grounding system will be selected, the
grounding copper wire ring can be replaced.

 
Monitoring
 
The operation of wind generator is realized through the panel installed at the
nacelle and tower bottom and LCD display. These controls include starting,
switch-off, switching to manual mode and confirmation of error message. These
functions may also be fulfilled through remote telephone line. Monitoring system
also provides basic parameter statistics for generator’s run including
generating capacity, wind power and failure history etc.

 
- 7 -

--------------------------------------------------------------------------------

 
Electric connection
 
The system adopts generator -transformer group wiring mode, box transformer will
be outlay.
 
Frequency: 50Hz（+2/-2Hz）
 
Voltage: Un±10%
Flicker: GB12326
Harmonic wave: GB/T14549
 
Noises
 
Sound power             104 dB(A)
40dB (A) distance        470m
 
Electric system diagram
 
[fig11.jpg]
 
Figure 11: Main components of electric system
 
3. Collectivity technical data of Wind Turbine Generator System
 
No.
 
Description
 
Unit
 
Specifications
1
 
Wind Turbine Generator System
       
1.1
 
Manufacturer
     
Wuhan Guoce Nordic New Energy Co., Ltd.
1.2
 
Model
     
GCN1000-

 
 
 

--------------------------------------------------------------------------------

 
 
1.3
 
Rated power
 
kW
 
1000
1.4
 
Impeller diameter
 
m
 
59
1.5
 
Cut-in wind
 
m/s
 
3.5
1.6
 
Rated wind speed
 
m/s
 
15
1.7
 
Cut-out wind speed (10min mean value)
 
m/s
 
25
1.8
 
Cut-out limit wind speed (5sec mean value)
 
m/s
 
30
1.9
 
Maximum wind speed proof (5sec mean value)
 
m/s
 
60
1.10
 
Design service life
 
year
 
20
1.11
 
Operating temperature
 
°C
 
-30 ~ 40
1.12
 
Quantity installing the same type of blower fan (China)
 
Set
   
2
 
Blade
       
2.1
 
Blade material
     
Fiber glass reinforced resin
2.2
 
Blade amount
 
Piece
 
2
2.3
 
impeller rotating speed
 
rpm
 
21.13
2.4
 
Linear speed of blade tip
 
m/s
   
2.5
 
Blade length
 
m2
 
28.3
2.6
 
Swept area
     
2733
2.7
 
Rotation direction (look from the upper wind)
     
Clockwise
3
 
Speeding increase gearbox
       
3.1
 
Number of gear stages
     
3 grades, 2-stage star, 1 stage parallel axes
3.2
 
Transmission ratio of speeding increase gearbox
     
73.458
3.3
 
Rated power
 
kW
 
1000
3.4
 
Model of lubricant
     
Mobil SHC 632
3.5
 
Lubrication type
     
Oil-splash lubrication
4
 
Generator
       
4.1
 
Type
     
Asynchronous generator
4.2
 
Rated power
 
kW
 
1000
4.3
 
Rated voltage
 
V
 
690
4.4
 
Rated frequency
 
Hz
 
50

 
 
 

--------------------------------------------------------------------------------

 
 
4.5
 
Rated rotating speed
 
rpm
 
1500-1600
4.6
 
Rated slip
     
1-5%
4.7
 
Power actor (cosφ)
     
0.98-1 (capacitance compensation)
4.8
 
Protection degree
     
IP54
4.9
 
Lubrication methods
     
Charge lubricating grease periodically
4.10
 
Insulation grade
     
H
4.11
 
Model of lubricating grease
     
Mobiltemp 1
5
 
Brake system
       
5.1
 
Primary brake system
     
Pneumatic brake of blade tip
5.2
 
Secondary brake system
     
Fast axis mechanical disc brake
5.3
 
Brake protection mode
     
Hydraulic release /decompression brake
5.4
 
Hydraulic oil Model
     
SHC 524
6
 
Yawing system
       
6.1
 
Type /design
     
Hydraulic drive
6.2
 
Control
     
Passive /initiative wind
6.3
 
Lubrication methods
     
Charge lubricating grease periodically
6.4
 
Lubricating grease Model
     
Mobilux EP2
6.5
 
Yawing speed
 
Degree /second
 
0~2 adjustable
6.6
 
Anemoscope model
     
Thies 4.3518 NPN with heating
6.7
 
Weather blade model
     
Carlo GavazziDWS with heating
7
 
Control system
       
7.1
 
computer cabinet type/design
       
7.2
 
Manufacturer /control software development
       
7.3
 
Software control interface
       
7.4
 
Compensation capacitance
       
7.5
 
Rated capacity
 
kVAr
 
336
7.6
 
Group number
     
8
7.6.1
 
Power factor of rated output
     
0.98～1
7.6.2
 
75% power factor of rated output
     
0.98～1
7.6.3
 
50% power factor of rated output
     
0.98～1
7.6.4
 
25% power factor of rated output
     
0.98～1
8
 
Lightning protection
       
8.1
 
Lightning design standard
     
IEC 61400-24 Ed 1
8.2
 
Lightning protection measures
     
Lightning protection for blade tip and etc.

 
 
 

--------------------------------------------------------------------------------

 


8.3
 
Grounding resistance of blower fan
 
Ω
 
≤4
9
 
Tower
       
9.1
 
Type
     
Welding steel pipe, painting
9.2
 
Top /bottom diameter
 
m
 
1880/3200
9.3
 
steel plate
 
mm
 
10-20
9.4
 
Tower material
     
S355 J2G3
10
 
Color of appearance
     
RAL7035
10.1
 
Weight
       
10.2
 
Nacelle (excluding impeller)
 
t
 
29
10.3
 
Generator
 
t
 
4.5
10.4
 
Speeding increase gearbox
 
t
 
10.5
10.5
 
Blade
 
t
 
4
10.6
 
Impeller
 
t
 
17
10.7
 
Up section tower
 
t
 
20.1t, 34m
10.8
 
Down section tower
 
t
 
36.9t, 34m

 
Appendix 2 Supply scope of the seller and itemized price
 
1. Supply scope of the seller and price ( RMB yuan)
 
Description
 
Qty.
 
Unit
 
Unit price
 
Total price
 
Remake
01 Nacelle
 
10
 
No.
 
540
 
5400
 
Excluding the tower barrel
02 Blade
 
10
 
Set
 
It is included in 01
   
03 Connecting bolt between the wheel hub and blade
 
10
 
Set
 
It is included in 01
   
04 Central monitoring and remote monitoring software
 
1
 
Set
 
It is included in 01
   
05 Connecting bolt between the nacelle and turbine tower
 
10
 
Set
 
It is included in 01
   
06a Connecting bolt between the turbine towers
 
10
 
Set
 
It is included in 01
 
It is included in 01
   
06b Connecting bolt between the turbine tower and foundation ring
 
10
 
Set
 
It is included in 01
 
It is included in 01
 
In case of the foundation ring, this item could be deducted.

 
 
 

--------------------------------------------------------------------------------

 

 
06c Electric power in turbine tower and the electric fittings of control cable
 
10
 
Set
 
It is included in 01
   
06d Equipped with climbing aid equipment in the turbine tower
 
10
 
Set
         
Option, to be quoted upon request
07 Transportation and insurance
 
10
 
Set
 
It is included in 01
 
It is included in 01
 
Free on truck on the field
08 Micro-location selection
 
1
 
Wind farm
 
It is included in 01
 
It is included in 01
   
09 Basic tower barrel design
 
1
 
Wind farm
 
It is included in 01
   
10 Assisting instructions for foundation construction
     
persons/day
 
It is included in 01
 
It is included in 01
   
11 Assisting instructions for turbine tower manufacture
     
persons/day
 
It is included in 01
 
It is included in 01
   
12 Field installation instructions
     
persons/day
 
It is included in 01
 
It is included in 01
   
13 Debugging and commissioning
     
persons/day
 
It is included in 01
 
It is included in 01
   
14 Labor cost in 2-year guarantee period
     
persons/day
 
It is included in 01
 
It is included in 01
   
(3 times in the 1st year, 2 times in the 2nd year)
         
It is included in 01
 
It is included in 01
   
15 Overseas training(for 2 persons and lasting 2 weeks)
     
persons/week
         
Option, to be quoted upon request
16 Interpreter
                 
Option, to be quoted upon request
17 Factory training at home (for 5 persons and lasting 5 weeks)
     
persons/week
 
It is included in 01
 
It is included in 01
   
18 Spare parts (two years after the guarantee period)
     
Set
 
It is included in 01
 
It is included in 01
   
19 Consumables(within two-year guarantee period)
     
Set
 
It is included in 01
 
It is included in 01
   

 
 
 

--------------------------------------------------------------------------------

 


20 Special tools
     
Set
 
It is included in 01
 
It is included in 01
   
21 Field training
     
persons/day
 
It is included in 01
 
It is included in 01
   
22 Design liaison meeting
 
3
 
No.
 
It is included in 01
23 Total price
 
￥ 54,000,000

 
Foundation design and technical instruction of foundation construction
 
The seller designs the foundation drawing and is responsible for the quality.
Make foundation design, submit foundation construction drawing and technical
specifications and grounding design, and disclose foundation design and dispatch
technicians to the site to offer all-the-way technical instruction to each
construction unit (not more than two at most) for the construction of the first
foundation and put forward suggestions and advice to the buyer for the problems
found during the construction process according to the survey report of soil at
each engine location. For other foundations, the buyer shall strictly construct
according the procedure and requirement of the first foundation construction.
Technicians of the seller will go to the site regularly and propose suggestions
and advice to the buyer according to construction situation in written form.
 
Micro-location selection
 
The seller selects the site for wind generator according to the terrain and
wind-measuring materials offered by the buyer. The selected Micro-location
should try to maximum annual generating power of wind farm, and the error of
different wind generator’s generating power does not exceed 10% at equivalent
conditions. If it is restricted by the site terrain and area and the calculated
productivity of any chosen generator location does not reach the requirement of
being below 10% in error, the seller shall inform the buyer and solve the
problem through negotiation. The seller offers the calculation of the annual
generating power by each wind generator according to the Micro-location
selection.
 
Technical instruction of design and fabrication of turbine tower
 
The seller submits design drawings and technical specifications of turbine tower
and is responsible for the design quality. The seller discloses and communicate
materials about turbine tower design/fabrication and dispatches technicians to
the manufacturing plant the site to offer all-the-way technical instruction to
each manufacturing plant (not more than two at most) for the first foundation
and put forward suggestions and advice to the buyer for the problems found
during the manufacturing process. For other turbine towers, the buyer shall
strictly construct according the procedure and requirement of the first turbine
tower manufacturing. Technicians of the seller will go to the factory regularly
and propose suggestions and advice to the buyer according to manufacturing
situation in written form.
 
 
 

--------------------------------------------------------------------------------

 
 
Technical instruction of hoisting operation of the system
 
The seller is responsible for hoisting the generator system, including drawing
up hoisting design and plan, hoisting worker and preparation of equipment. The
seller shall propose suggestions and advice about the hoisting design and plan
to the buyer and dispatches technician to the site within the time designated by
the buyer to offer technical instruction about hoisting of generator set. When
hoisting the first set, technician of the seller must provide all-the-way
technical instruction and put forward suggestions and advice to the buyer in
written form according to the hoisting situation after the hoisting is over.
 
Installation, debugging and reliability operation of the generator system
 
Installation, debugging and reliability operation of the generator system shall
be completed by the seller who is responsible for the quality. Adjustment of
equipment shall be completed by the foreign side. The buyer shall dispatch
workers for cooperation if the seller requests.
 
Production and connection of 690V dynamic cable joints of each section of
turbine tower, connection between liaison interface within the system and cable
of central monitoring system, production and connection of 690V transmission
cable joints connected to the low-voltage distribution cabinet and box
transformer substation entering the generators from outside of generators are
finished by the buyer, and the seller offers technical instruction.
 
During the installation, debugging, reliability operation process, the seller
shall inspection for failure, analyze reasons, eliminate failures and replace
damaged parts if failure and damage appear due to the seller’s reason.
 
Monitoring system must be fully functional and put into normal use before the
first generator goes into reliability operation.
 
Quality guarantee period
 
After the system pass reliability operation that is consecutive, unfailing, safe
and stable for 360 hours and the pre-acceptance certificate is issued, the
seller begins to offer quality guarantee period service in accordance with the
contract, including guarantee of availability and power curve, failure
inspection and elimination and repair of system, replacement of damaged parts,
regular maintenance of system, upgrading of control software or adjustment of
control interface’s displaying content according to the existing function of the
system by the requirement of the buyer.
 
During the quality guarantee period, the seller shall provide written report
about the wind farm to the buyer at the beginning of each month, which
summarizes each and every generator’s running situation (including availability,
power curve and shutdown caused by failure) in last month. The buyer may
exchange advice with the seller about the problems reflected in the running
report.
 
 
 

--------------------------------------------------------------------------------

 
 
Staff arrangement and time for regular maintenance within quality guarantee
period:
 
The first time: 1 month after debugging. 2 persons 1 day for each wind generator
 
The second time: 6 months after debugging. 2 persons 2 day for each wind
generator
 
The third time: 12 months after adjustment. 2 persons 2 day for each wind
generator
 
The fourth time: 18 months after adjustment. 2 persons 2 day for each wind
generator
 
The fifth time: 24 months after adjustment. 2 persons 2 day for each wind
generator
 
The contents for regular maintenance include:
 
Inspection and repairing in the first month:
 
 
l
Inspection tightness of bolts (100%)

 
l
Adjustment of direction-adjustment system

 
l
Replacement of oil filterer of gear box

 
Half-year inspection and repairing
 
 
l
Inspection electric control cabinet, clean or replace air filtering net,

 
l
Inspection sensor and test protective function,

 
l
Inspection and adjust direction-adjustment system

 
l
Lubrication, adding oil (generator, yawing)

 
l
Inspection blade appearance (internal and external)

 
l
Inspection generator and replace carbon brush

 
l
Inspection gear box, change oil filterer and take oil sample

 
l
Inspection slip ring and maintenance

 
l
Inspection brake system

 
l
Inspection hydraulic system

 
One-year inspection and repairing
 
 
l
Inspection electric control cabinet, clean or replace air filtering net, and
inspection cable and all electric parts

 
l
Inspection tightness of bolts (10%)

 
l
Inspection tower frame and parts and attachments

 
l
Inspection sensor and test protective function,

 
l
Inspection and adjust direction-adjustment system

 
l
Lubrication, adding oil (direction-adjusting, generator), replace oil of yawing
gear box.

 
l
Inspection blade appearance (internal and external)

 
l
Inspection nacelle and wheel hub

 
l
Inspection generator and replace carbon brush

 
l
Inspection gear box, replace oil filterer, take oil sample, and inspection oil
pipe system and replace gear box oil every 3 years if necessary.

 
l
Inspection slip ring and maintenance


 
 

--------------------------------------------------------------------------------

 

 
l
Inspection brake system

 
l
Inspection hydraulic system, and replace hydraulic oil filterer

 
l
Inspection attached facilities such as small hoist, fire extinguisher and safety
facilities.

 
Technical training
 
The technical training that the seller offers refers to that the buyer’s staff
received at the training center abroad. See the technical training plan offered
by the seller in appendix 4 of this contract for specific time of the technical
training.
 
Technical materials
 
The seller shall offer technical materials for the buyer for the purposes of
completing system transport, foundation construction, tower frame fabrication,
hoisting, installation and running. Basic construction drawing shall meet the
requirement of applicable China design and construction specifications and may
be directly applied to on-site construction. Design drawing of turbine tower
shall be convenient for the manufacturer to draw up drawing transformation and
processing technology.
 
See appendix 3 of the contract, technical materials and relevant documents
offered by the seller for technical material list and required time for
submission by the seller.
 
Contents for the first design liaison meeting
 
 
l
Goal and main task of project

 
l
Working scope of both parties

 
l
Execution plan of the seller for the project

 
l
Execution plan of the buyer for the project

 
l
Foundation design

 
l
Arrangement of wind farm electricity (including central monitoring system)

 
Others
 
Positions for electric and communicative interfaces to wind generator etc. need
to be determined by the foreign party.
 
 
 

--------------------------------------------------------------------------------

 
 
Appendix 3 Technical materials and relevant documents offered by the seller
 
Technical materials the seller offers must belong to the same type of the
products.
 
The list for the technical materials the seller offers is as follows:
 
 
§
Product instruction for wind turbine generator system
     

 
§
Grid connection data
     

 
§
Installation manual
     

 
§
Operation/maintenance manual (electric manual\mechanical manual must meet the
demand of the buyer for disassembling and installing equipment)
     

 
§
Specifications of cable (domestic equivalent specifications need to be provided)
     

 
§
Specifications of transformer
     

 
§
Specifications of fibre cable (domestic equivalent specifications need to be
provided)
     

 
§
Construction drawing for wind generator foundation
     

 
§
Entire set of design and processing drawings for turbine tower
     

 
§
Instructions for equipment package, hoisting and transport schematic, and
packing materials, including transport precautions.

 
There must be detailed packing list within each packing box.
 
 
§
Operation and maintenance manual has already contained contents about safety and
technology.
     

 
§
Outline of wind generator debugging

 
There should be five copies of all technical materials in Chinese.
 
 
 

--------------------------------------------------------------------------------

 
 
Appendix 4 Technical training
 
1. Training at seller’s factory
 
Training courses:
 
（1）
Safety training;

（2）
Principles of set structure and major parts;

（3）
Training about wind generator’s operation and maintenance;

（4）
Training about failure treatment of wind generator;

（5）
Training about principles of control system

 
Training time: within 2 months before delivering goods from factory
 
Theme
 
Content
Product knowledge – wind generator
 
Description of wind generator and its parts
Product knowledge – wind farm
 
Description of wind farm and its sub-system and parts
Product knowledge – electric system
 
Electric and electronic system, including sensor, brake, transformer and
preventive lighting etc.
Product knowledge – blade
 
Description of blade, including brake and seesaw function
Product knowledge – hydraulic system
   
Assembling of nacelle; practice (assembled in work shop)
 
Participate in assembling system
Introduction of control system
 
In the assembling factory
Introduction of common failure inspection and repairing
   
Hoisting and commissioning
 
At wind farm field

 
Detailed training contents are determined at the first technical liaison
meeting.
 
 
 

--------------------------------------------------------------------------------

 
 
Appendix 5 Requirement and treatment of seller’s technicians
 
1．
In order to make the construction of the contractual system to go smoothly. The
seller shall dispatch experienced technicians capable of on-site work to the
site for technical service.
   

2．
If the seller’s technicians are foreign citizens, the seller shall inform the
buyer of their personal information such as name, sex, date of birth,
nationality, visa No., specialty, profession, working site and language 2 months
before they come to China for the convenience of buyer’s assistance and
confirmation. 7 days before they come, the seller shall inform the buyer of
their name, correct starting date, flight number, correct arriving time, luggage
quantity and weight etc. If they are Chinese citizens, the above contents shall
be informed of the buyer prior to one month.
   

3．
The seller shall designate one on-site representative from its dispatched
technicians to be in charge of solving technical problems related to the
contractual system. Without approval of both parties, the general on-site
representatives of both parties do not have the right to change and modify the
contract.
   

4．
On-site work is based on the applicable standard technical requirement of the
buyer’s country. The seller shall not refuse or delay the work with foreign
applicable or enterprise standards.
   

5．
After the technicians of the seller arrive at the site, they shall determine
working plan according to the construction period prepared by the buyer. Any
needed modification for working plan shall be determined by on-site
representatives of both parties through negotiation. Technicians of the seller
shall develop work according to the agreed working plan by both parties. The
buyer is responsible for project progress and coordination of each construction
party.
   

6．
The seller’s technicians shall explain technical materials, demonstrate if
necessary and answer technical questions raised by the seller during the period
of foundation construction, tower frame manufacturing, installation, adjustment,
reliability operation, acceptance test, operation, and maintenance period of the
contractual set.


 
 

--------------------------------------------------------------------------------

 

7．
The seller’s technicians shall help train the staff for the contractual system’
installation, adjustment, production, equipment repairing and analysis.
   

8．
The technical instructions the seller’s technicians offer should be correct. For
any equipment damage caused by incorrect technical instruction, the seller is
liable for offering new technical instruction or being deducted from the related
charged technical instruction fee according to the actual loss of the buyer, but
the compensation sum does not exceed the total sum of the technical service fee
at most. This penalty is the only penalty that the seller shall bear for this
item.
   

9．
For working progress, major work finished everyday, occurred problems or
accidents and solutions, they shall be recorded in Chinese or in both Chinese
and English in working log, one in original and two in duplicate copies where
are held by each party respectively.
   

10 .
The buyer shall assist the technicians of the seller to apply for needed
procedures for staying in China and entering and departing from China, but all
the fees are born by the seller.
   

11 .
The buyer shall assist the seller’s technicians to take care of proper amount of
personal or public daily articles, import and export procedures for tools and
instruments needed for technical materials and service, but the related fees are
born by the seller. The seller shall inform the buyer in advance of the above
mentioned product name, specifications, amount, weight, airway bill number,
value and import and export date.
   

12 .
The buyer shall provide necessary facilitations such as food, housing with
furniture and hygiene facilities, offices, labor protection appliance, necessary
working tools, transport tools and interpreters at working site. All the fees
shall be born by the seller.
   

13 .
Others
   

 
l
If any technician is not qualified, the buyer has the right to ask the seller
for replacement. The seller shall complete it within one week after the buyer’s
requirement for replacement; otherwise it will be treated according to the
punishment ratio of article 12.4.2.
     

 
l
Under the conditions of not affecting working site’s technical service and
acquiring the buyer’s approval, the seller may replace its technicians but
bearing fees by itself.
     

 
l
Seller’s technicians with foreign nationality shall observe the laws, rules and
regulations of P.R.A. at the working site during the period staying in China.


 
 

--------------------------------------------------------------------------------

 

 
l
Life insurance of the seller’s employees shall be born by the seller. During the
execution period of the contract, in case the seller’s on-site employees are
sick or have accidents, the buyer shall actively take measures to take care or
help, but the liabilities and fees are born by the seller.


 
 

--------------------------------------------------------------------------------

 
 
Appendix 6 Treatment of buyer’s employees
 
1．
The seller agrees to accept the following technicians to be trained in
technologies at the seller’s offices and factories:

 
Number: 5
 
Days: 30
 
2．
During training period, the seller shall designate capable technicians
experienced in technology to instruct the technicians of the buyer
technologically and explain to them any possible technical problems when
executing this contract.
   

3．
The seller shall submit primary plans for technical training, design liaison and
factory inspection to the buyer 2 months before training. The buyer shall inform
the seller of the name, sex, date of birth, nationality, title and specialty of
the seller’s technicians 1 month before technical training, design liaison and
factory inspection. The final training plan shall be decided according to the
actual need of the buyer’s technicians through negotiations by both parties.
   

4．
The seller shall guarantee that the buyer’s technicians can be trained on
different posts so that they can understand and grasp technologies, operation,
inspection, repairing, and maintenance skills of contractual system. Before
training starts, the seller shall explain operation rules and work precautions
to the trainee in detail.
   

5．
During training and working period, the seller shall provide necessities needed
for technical training, design liaison and for factory inspection such as test
instruments, tools, technical materials, drawings, parameter data, uniforms,
protective tools and proper offices.
   

6．
The seller shall provide round-trip tickets, housing, food and transportation
tools to the buyer’s technicians, with relevant fees assumed by the seller. If
the seller provides training abroad, it shall provide medical insurance for the
buyer’s technicians during the period abroad. During the period from the buyer’s
technician’s arrival and departure from the destination countries, the seller
shall pay 180 U.S. dollars living fees including accommodation fees etc. to the
buyer’s technicians, i.e. the accommodation and food fees of the buyer’s
technicians during this period shall be assumed by the seller and directly paid
according to this standard. If the training is made at home, the living fee for
each person per day is RMB 300 Yuan.


 
 

--------------------------------------------------------------------------------

 

7．
The seller shall assist the buyer’s technicians to apply for visa for entering
and departing from the seller’s country.
   

8．
The seller shall take necessary measures to guarantee the safety of the buyer’s
technicians in its facilities (office, work shop and training centre) during
working days and the period of visiting wind farm and wind generator parts
factory arranged by the seller. If the buyer’s employees are sick or have
accidents during the training period in the seller’s factory, the buyer shall
actively take measures to take care or help, but the liabilities and fees are
assumed by the buyer.
   

9．
During the technical training period, for the theoretical leaning in classroom,
the seller will provide related learning materials and teaching materials to the
buyer.

 
Appendix 7: Delivery schedule of contract equipment and project schedule
 
S.N.
 
Tasks
 
Schedule
1
 
Signature and effectiveness of the purchase contract for wind generator
equipment
 
Dec. 1, 2009
2
 
Equipment manufacture and delivery Special tools, spare parts and consumables of
the wind turbine generator system
 
From Dec. 1, 2009 to - Dec. 30, 2009
3
 
Takeover of technical documents
 
Dec. 20, 2009

 
Appendix 8 Inspection standard and method
 
1.
inspection and test plan

 
The seller shall provide equipment quality control and test plan and equipment
inspection standard to the buyer. The test plan includes all quality controls to
be adopted on parts and the whole machine during the process of part production,
assembly, transport, installation, adjustment and reliability operation. Plan
timetable is to be listed and test plan shall list the test contents about major
suppliers, sub-contractors or independent test organizations.
 
 
 

--------------------------------------------------------------------------------

 

2.
Factory inspection

 
l
The seller must strictly inspection and test production connection within
factory. The contractual equipment provided by the seller must be issued with
quality certificate, inspection record and test report, and as an assembling
part of quality proving documents for delivery.

 
l
The scope of inspection includes raw materials and factory entrance of elements
and parts, component processing, assembly, test until factory acceptance.

 
l
The buyer has the right to participate in the inspection of major parts and wind
generator assembly process at the production site of the seller.

 
l
The seller shall provide assembly experiment of each wind generator, acceptance
report of ex-factory and adjustment report in factory.

 
l
The seller is obligatory for providing quality certificate and technical
documents of the complete machine and parts to the buyer.

3.
On-site inspection

On-site inspection refers to the wind generator equipment inspection upon
arriving the buyer’s shipping port and installation site.
 
l
After the equipment is transported to the shipping port of the buyer, both the
seller and the buyer shall inspection whether the external packing is damaged.
The seller is responsible for repairing in case of damage.

 
l
The seller’s equipment packing must meet the requirement for domestic land
transportation to the arranged site. The seller shall assume the fees if it does
not meet the transport conditions. After the equipment is transported to the
installation site of the buyer, both parties jointly inspection whether the
external packing is damaged. The seller shall assume the penalty if the damage
is not caused by transport.

 
l
After the equipments arrive at the site and inspectioned through custom and
commercial department, both parties inspection components of wind generator and
sign the recording table of delivery situation.

 
l
If situations such as wrong types or shortage of equipments are found, all the
liabilities are born by the seller.

 
l
After completing equipment hoisting, the seller’s employees are responsible for
installation and adjustment of wind generators. The seller shall perform the
adjustment with the participation of the buyer’s employees. After adjustment is
completed, the seller shall sign on the adjustment report and submit it to the
buyer, and inform the buyer of the completion and that the 360-hour reliability
operation may be conducted.

4.
Reliability operation

 
l
After the completion of debugging, single wind generator shall begin the
reliability operation for 360 hours when the running (operation) conditions are
all ready.

 
l
The standard of reliability operation is that single wind generator runs
consecutively, stably, safely and unfailingly for 360 hours. Wind generator’s
automatic and customized remote restoration and manual restoration needing no
repairing or replacement for any part are allowed during this period. Any
shutdown through the above mentioned restoration can later be re-run will not be
considered as failure, but the accumulated shutdown time through restoration
correction may not exceed 10% of the time for reliability operation.


 
 

--------------------------------------------------------------------------------

 

 
l
During reliability operation period, the accumulative power-generating time of
wind generator shall not be less than 180 hours. If the time is not sufficient,
the reliability operation will extend to 180 hours for accumulated
power-generating time, but the extended time does not exceed 240 hours at most.

 
l
During reliability operation period, any failure of the seller’s equipment shall
not appear (i.e. after shutdown, wind generator can not be re-run through
restoration without repairing or replacement of components.) once failure
appears, the reliability running time will be re-recorded.

 
l
After each set passes consecutive 360-hour unfailing consecutive stable running,
the buyer, the seller and the final user will sign pre-acceptance certificate of
this set to prove that this set has passed the inspection of reliability
operation.

 
l
If reliability of any set does not reach all the indexes and requirements
specified in the contract, the seller shall repair or replace immediately and
this set will be re-tested for reliability operation. When the unit re-reaches
the indexes and requirements for reliability operation pre-acceptance, the buyer
signs “passed” certificate on the pre-acceptance certificate.


 
 

--------------------------------------------------------------------------------

 
 
Appendix 9 Inspection of power curve and availability
 
I. Inspection of power curve
1. Power curve
 
See the following table for the guaranteed power curve of this contract by the
seller. This power curve is based on standard air density 1.225 kg/m3.
 
Wind speed m/s
 
Power kW
4
 
0
5
 
24
6
 
110
7
 
210
8
 
326
9
 
450
10
 
586
11
 
722
12
 
838
13
 
928
14
 
989
15
 
1024
16
 
1038
17
 
1037
18
 
1030
19
 
1021
20
 
1011
21
 
1003
22
 
996
23
 
991
24
 
989
25
 
989

 
2. Calculation and inspection method for power curve of wind generator
 
During the quality guarantee period, the seller’s guarantee value on power curve
is more than or equal to 95% of the calculated amount of power generation on the
basis of guaranteeing the power curve.
 
If the buyer has questions about the power curve of any set, it has the right to
raise the question in the quality guarantee period and to measure the power
curve by employing an internationally famous test organization (such as Garrad
Hassan, PB Power or MEASNET member) according to the IEC 61400-12 standard on
its own expenses. This test shall not affect the proceeding of quality guarantee
period. If the result of the test shows that the set does not reach the
guaranteed value on power curve:
 
 
 

--------------------------------------------------------------------------------

 

 
l
The seller shall compensate the buyer the fees for conducting the power curve
test.

 
l
The seller shall pay penalty for not reaching the guaranteed power curve value
to the buyer in accordance with article 11.7 of the contract.

 
Formula for validating guaranteed power curve value:
 
Validating generating capacity (S) (unit: KW/H)
 
Actual guaranteed value (W) = —————————————  ×100%
 
Guaranteed generating capacity (S) (unit: KW/H)
 
Validating generating capacity (S) = wind frequency (WF) for calculating
generating capacity × power curve value validated by a third party
 
Guaranteed generating capacity (B) = wind frequency (WF) for calculating
generating capacity × power curve value validated by the seller.
 
Calculation of power amount shall be conduced with EXCEL or ALWIN. Wind
frequency used for calculating power amount use vibound distribution or on-site
actual wind frequency (wind measuring data require no less than one year)
approved by both parties. This calculation shall be made by an independent
authentification organization.
 
II. Inspection of availability
 
During quality guarantee period, the seller’s guarantee value for availability
is more than or equal to 97%.
 
1. Calculation of availability
 
The formula for calculating availability is as follows:
 
[formula.jpg]× 100%,
 
Among which
 
A        availability [%]
 
P         statistical time part after modification The time part is the
Gregorian calendar year, i.e. 8784 hours for general year and 8784 hours for
leap year.
 
T         Total shutdown time, total shutdown time within P.
 
N         shutdown time not caused by the seller
 
N                 Definition (for shutdown time not caused by the seller)
 
 
l
Grid interruption and invalidity besides normal grid parameters

 
l
Grid shutoff within plan

 
l
Failure of main transformer (if within the buyer’s scope of supply)


 
 

--------------------------------------------------------------------------------

 

 
l
Maintenance (24 hours/year at most)

 
l
Test or expert study required by the buyer

 
l
Measurements proposed or required by the buyer

 
l
Shutdown of generator system caused by official requirements (such as noise
class, flickering shadow.

 
l
Icing

 
l
Wind speed lower than cut-in wind speed

 
l
Wind speed higher than cut-in wind speed

 
l
Any shutdown caused by the buyer

 
l
Shutdown caused by the remote liaison problems within the obligation of the
buyer

 
l
Lightening

 
l
Deliberate destroy or malicious damage

 
l
Storm

 
l
Environmental conditions beyond situations specified by “wind farm climate”
documents

 
l
Stealing and theft

 
l
Strike, rebellion, domestic riot and civil war whether stated in advance or not

 
l
Earthquake and flood

 
l
External fire and explosion

 
l
Impact and crash caused by aircraft or other falling objects

 
l
Casting loose of cable

 
l
Self-test of system

 
Appendix 10 Special tools, spare parts and expandables
 
1. List of special tools (RMB Yuan)
 
Name
 
Name
 
Specification
 
Quantity
 
Unit
 
Unit price
 
Total price
1
 
Flat sling
 
3T-5 m
 
2
 
Piece
       
2
 
Prolonged nylon sling
 
10T-20M
 
2
 
Piece
       
3
 
Flat sling
 
10T-10M
 
2
 
Piece
       
4
 
Lifting wire rope
 
30T*5M
 
4
 
Piece
       
5
 
Hydraulic torque wrench
 
HYTORC
 
1
 
Set
       
6
 
Electric torque wrench
 
Makita 6910
 
2
 
Set
       
7
 
Manual torque wrench
 
700-2000N.M
 
1
 
Set
       
8
 
Manual torque wrench
 
350-1000N.M
 
1
 
Set
       
9
 
19mm sleeve head
 
3/4"24mm
 
2
 
Piece
       
10
 
19mm sleeve head
 
3/4"27mm
 
2
 
Piece
       
11
 
19mm sleeve head
 
3/4"30mm
 
2
 
Piece
       
12
 
19mm sleeve head
 
3/4"32mm
 
2
 
Piece
       
13
 
19mm sleeve head
 
3/4"36mm
 
2
 
Piece
       
14
 
19mm sleeve head
 
3/4"41mm
 
2
 
Piece
       
15
 
25mm sleeve head
 
1"32mm
 
2
 
Piece
       
16
 
25mm sleeve head
 
1"36mm
 
2
 
Piece
       
17
 
25mm sleeve head
 
1"41mm
 
2
 
Piece
       
18
 
25mm sleeve head
 
1"46mm
 
2
 
Piece
       
19
 
Blade protective tool
 
DW-T-B001
 
1
 
Piece
       
20
 
Slinger
 
10t
 
4
 
Piece
       
21
 
Special hoisting tool for tower frame
 
DW-T-T001
 
2
 
Piece
       
22
 
Special hoisting tool for nacelle
 
DW-T-N001
 
4
 
Piece
       
23
 
Back safety belt
     
10
 
Suit
       
Total
                       

 
 
 

--------------------------------------------------------------------------------

 
 
2. List of spare parts (RMB Yuan)
 
S.N.
 
Equipment name
 
Unit
 
Quantity
 
Price
1
 
Spare part kits for control system, each set contains:
 
Set
 
1
       
Wind speed sensor and shielding cable
     
4
       
Wind direction sensor and shielding cable
     
4
       
WP 3000 computer
     
1
   
2
 
Electric spare part kits, each set includes:
 
Set
 
1
       
Breaker
     
1
       
Soft connection parts of power grid
     
1
       
Capacitor and contactor
     
1
       
Induction sensor
     
6
       
Fuse (of different categories)
     
6
       
Motor contactor
     
2
       
Protective device for motor overload
     
4
       
Soft starter of motor
     
4
       
Protective device for motor short-circuit
     
4
       
Relay
     
4
   
3
 
Spare part kits for yawing system, each set contains:
 
Set
 
1
       
Hydraulic station of yawing system
     
1
   
4
 
Spare part kits for hydraulic mechanism, each set contains
 
Set
 
1
       
Wheel hub hydraulic station
 
Piece
 
1
   
5
 
Other spare part kits, each set includes:
 
Set
 
1
       
Safe valve of blade tip
     
10
       
Rotation coupling device of blade tip
     
1
       
Water pump
     
1
       
Oil pump of main gear
     
1
       
Brake pad
     
4
       
Brake block including sensor
     
1
   
Total
               

 
 
 

--------------------------------------------------------------------------------

 
 
3. Consumables list (RMB Yuan)
 
No.
 
Name.
 
Model
 
Unit
 
Quantity
 
Price/unit
 
Price
1
 
Hydraulic oil
 
SHC 524
 
Barrel
           
2
 
grease used for generator
 
Mobiltemp 1
 
Barrel
           
3
 
Grease used for yawing bearing
 
Mobilux EP2
 
Barrel
           
4
 
Master gear lubricant
 
SHC 632
 
Barrel
           
5
 
Master gear lubricant filter
 
DW-HP-4019
 
Set
           
6
 
Yawing lubricant filter
 
DW-HP-4020
 
Set
           
7
 
Wheel hub hydraulic oil filter
 
DW-HP-4021
 
Set
           
8
 
Elastic component of oscillation bearing
 
DW-HP-4022
 
Set
           
Total
                       


 
 

--------------------------------------------------------------------------------

 
 
Appendix 11: Acceptance certificate form
 
Guoce GCN1000 Type Wind Turbine Generator System
 
Acceptance Certificate
 
Wind Turbine Generator System Model
 
GCN1000

     
No. of Ex-factory
 
Date of Ex-factory

 
Manufacturer: Wuhan Guoce Nordic New Energy Co., Ltd.
 
Project title: Longjiang Wind Farm
 
Guoce Nord GCN1000 type Wind Turbine Generator System is manufactured by Wuhan
Guoce Nordic New Energy Co., Ltd. and is responsible for the installation
guidance and commissioning, since the date of commissioning completion, it will
undergo 500h commissioning. The Wind Turbine Generator System will enter into
quality warranty, and then the Seller will not be responsible for the operation
and maintenance responsibility. After the certificate is signed by
representatives of both Buyer and Seller, it will have the legal force, both
Buyer and Seller should implement strictly.
 
Seller’s representative:
Buyer’s representative:
   
Date:
Date:

 
 
 

--------------------------------------------------------------------------------

 
 
Appendix 12:  DNV AUTHENTICATION
 
 
 

--------------------------------------------------------------------------------

 
 
[pg01.jpg]
 

--------------------------------------------------------------------------------


 
[pg02.jpg]
 

--------------------------------------------------------------------------------


 
[pg03.jpg]
 

--------------------------------------------------------------------------------


 
[pg04.jpg]
 

--------------------------------------------------------------------------------


 
[pg05.jpg]
 

--------------------------------------------------------------------------------


 
[pg06.jpg]
 

--------------------------------------------------------------------------------


 
[pg07.jpg]
 

--------------------------------------------------------------------------------


 
[pg08.jpg]
 
 

--------------------------------------------------------------------------------


 
[pg09.jpg]
 

--------------------------------------------------------------------------------


 